DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew (Reg. No. 63,989) on July 19, 2022.
The application has been amended as follows:
In claim 1, line 10, the limitation “and the support spacer completely covers the metal line” has been changed to --and the support spacer completely covers the exposed portion of the metal line--.
In claim 13, line 5, the limitation “and the support spacer completely covers the repair line” has been changed to --and the support spacer completely covers the exposed portion of the repair line--.
In claim 18, line 11, the limitation “and the support spacer completely covers the metal line” has been changed to --and the support spacer completely covers the exposed portion of the metal line--.
In claim 19, lines 10-11, the limitation “and the support spacer completely covers the black matrix” has been changed to --and the support spacer completely covers the exposed portion of the black matrix--.
Allowable Subject Matter
Claims 1, 13 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 1, wherein the peripheral component comprises a metal line, the protection component comprises a support spacer, one end of the support spacer is connected to the substrate and the metal line, an other end of the support spacer is connected to the seal, and the support spacer completely covers the exposed portion of the metal line.  Claim 13 is allowed by virtue of its dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display apparatus comprising the combination required by claim 18, wherein the peripheral component comprises a metal line, the protection component comprises a support spacer, one end of the support spacer is connected to the substrate and the metal line, an other end of the support spacer is connected to the seal, and the support spacer completely covers the exposed portion of the metal line.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display panel comprising the combination required by claim 19, wherein the peripheral component comprises a black matrix, the protection component comprises a support spacer, one end of the support spacer is connected to the substrate and the black matrix, an other end of the support spacer is connected to the seal, and the support spacer completely covers the exposed portion of the black matrix.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Saida (US 2013/0242242) discloses in figure 3: a substrate 20; a seal 26, arranged around a non-display region of the substrate, to form a sealing region; a peripheral component 15; and a protection component 16, covering the peripheral component; wherein the peripheral component 15 comprises a metal line, the protection component 16 comprises a support spacer, one end of the support spacer is connected to the substrate 20 and the metal line 15.  Saida does not disclose that the support spacer 16 completely covers the exposed portion of the metal line 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871